DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment files May 16 2022 has been entered. Applicant amended claims 1, 3, 8, 10, 15, and 17; accordingly, claims 1-20 remain pending. 
	Applicant’s amendment to the specification overcomes the drawing and specification objections of March 01, 2022. Therefore, the drawing and specification objections of March 01, 2022 are withdrawn.

Response to Arguments
Applicant’s arguments, see page 2, filed May 16 2022, with respect to the drawing and specification objections have been fully considered and are persuasive.  The drawing and specification objections of March 01, 2022 have been withdrawn.
Applicant's arguments with respect to the 35 USC 103 rejection filed May 16 2022 have been fully considered but they are not persuasive. 
On page 11 Applicant alleges “…that Frey-Mishra-Averdunk fails to teach, suggest, or disclose at least: ‘a plurality of logging rules, each logging rule assigned to a tier of a multi-tier platform, wherein each logging rule indicates a first set of attributes that should be logged a second set of attributes that should not be logged with respect to a respective tier of the multi-tier platform to which each logging rule is assigned,’ ‘detect, within the source code, an entry point and an exit point for a first tier of the plurality of tiers, wherein when a subset of the source code between the entry point and the exit point is executed, the application is executed on the first tier’, and ‘determine, based on the plurality of logging rules, a first attribute that is to be logged during execution in the first tier and at least one other attribute that is not to be logged during execution in the first tier, wherein: the first attribute is associated with the first tier; and the at least one other attribute is associated with at least one other tier of the plurality of tiers; ‘ as recited in part in amended claim 1.”  This is not persuasive, page 12, lines 17-18 of Applicant’s specification mentions logging rules may indicate the attributes that should be logged. Page 3, lines 2-4 of Applicant’s specification further defines that multiple execution tiers can be user device, network, databases, or service. Thus, applying the broadest reasonable interpretation, Frey discloses in paragraph 164 a configuration file that defines one or more properties for one or more attributes of integrated logging/tracing and one can configure logging by creating a configuration file. Paragraph 146 of Frey teaches that the configuration file includes key value pairs by setting attributes such as WARNING to an output destination and thus provides a first set of attributes that should be logged.  Frey also teaches in paragraph 66 a second attribute that is not to be logged during execution in the tier by disclosing any messages with a severity lower than attribute setting of INFO  will be discarded.  Thus, Frey discloses a memory configured to store a plurality of logging rules assigned to a tier of a multi-tier platform.

On page 12, Applicant alleges “The cited art, considered in any combination, fails to teach, suggest, or disclose ‘a plurality of logging rules,’ as recited in the amended claims. Amended claim 1, in part recites ‘a plurality of logging rules, each logging rule assigned to a tier of a multi-tier platform, wherein each logging rule indicates a first set of attributes that should be logged a second set of attributes that should not be logged with respect to a respective tier of the multi-tier platform to which each logging rule is assigned,’ Applicant respectfully submits that neither Frey nor any of the other cited references taken alone or in combination teaches, suggests, or discloses these claims elements as recited in amended claim 1. For example, the cited portions of Frey generally disclose a hierarchical structure of a file system and categories of log messages for the file system…” Again, this is not persuasive, page 12, lines 17-18 of Applicant’s specification mentions logging rules may indicate the attributes that should be logged. Page 3, lines 2-4 of Applicant’s specification further defines that multiple execution tiers can be user device, network, databases, or service. Thus, applying the broadest reasonable interpretation, Frey discloses in paragraph 164 a configuration file that defines one or more properties for one or more attributes of integrated logging/tracing and it is known that one can configure logging by creating a configuration file. Paragraph 146 of Frey teaches that the configuration file includes key value pairs by setting attributes such as WARNING to an output destination and thus provides a first set of attributes that should be logged.  Frey also teaches in paragraph 66 a second attribute that is not to be logged during execution in the tier by disclosing any messages with a severity lower than attribute setting of INFO  will be discarded.  Thus, Frey discloses a memory configured to store a plurality of logging rules assigned to a tier of a multi-tier platform.

On page 13, Applicant alleges, “Frey’s log messages are merely recordings of application and network-related user events…Frey’s log messages do not ‘[indicate] a first set of attributes that should be logged and a second set of attributes that should not be logged with respect to a respective tier…’ as recited in Claim 1. Therefore, Frey’s log messages cannot be mapped with the claimed plurality of log rules…Frey does not teach, suggest, or disclose ‘each logging rule indicate a first set of attributes that should be logged and a second set of attributes that should not be logged with respect to a respective tier of multitier platform to which each logging rule is assigned…..Therefore, Frey whether taken alone or in combination with any  of the other cited references fails to teach suggest or disclose these claim elements as recited in amended claim 1. “ As stated in the above paragraph, page 12, lines 17-18 of Applicant’s specification mentions logging rules may indicate the attributes that should be logged. Page 3, lines 2-4 of Applicant’s specification defines that multiple execution tiers can be user device, network, databases, or service. Thus, Frey disclose in Figure 2 a multi-tier system platform, where the bottom tiers are the database and network.  Accordingly, Frey discloses in paragraph 164 a configuration file that defines one or more properties for one or more attributes of integrated logging/tracing. One can configure logging by creating a configuration file. Paragraph 146 of Frey teaches that the configuration files include key value pairs by setting attributes such as WARNING to an output destination and thus provides a first set of attributes that should be logged.  Frey also teaches in paragraph 66 a second attribute that is not to be logged during execution in the tier by discloses any messages with a severity lower than attribute setting of INFO  will be discarded.  .

On pages 13, 14, and 16, Applicant further alleges, “Frey does not disclose, teach, or suggest ‘detect, within the source code, an entry point and an exit point for the first tier, wherein when a subset of the source code between the entry point and the exit is executed, the application is executed on the first tier’ as recited, in part, in Claim 1. Accordingly, Frey whether taken alone or with combination with any of the other cited references fails to teach, suggest, or suggest, or discloses these claim elements….” The limitation which recites “detect within the source code, an entry point and an exit point for the first tier, “, the examiner respectfully directs Applicant to see Figure 5 of Frey. Figure 5 of Frey  disclose in step 501 identify source code or which trace/log output is desired. Therefore, this suggest a detecting within the source code an entry point and an exit point for the first tier. In addition, Frey discloses wherein when a subset of the source code between the entry point and the exit is executed the application is executed on the first tier. This is taught in paragraphs 46, 58-59, and 157 of Frey. Wherein paragraph 157 of Frey discloses a specified program code regions of an application is created. When the specified program code regions are executed,  the tracing controller receives and processing tracing method calls generated by the application and a threshold severity level for tracing method calls is defined by a value in the configuration file, the configuration file contains the logging rules. Concurrently (paragraph 81 of Frey discloses by properly configuring, logging can be performed and piped for both messages, logs and traces simultaneously), paragraph 158 discloses instance of logging controller associated with specified categories related to a network. The logging controller receives and processes logging method calls from network components associated with the categories, and the threshold severity level for logging method calls are also defined in a configuration file, again the configuration file contains the logging rules. Therefore, Frey discloses when a subset of the source code between the entry point and the exit point is executed, the application is executed on the first tier and the first tier being a network tier. 
Furthermore, on page 16 of Applicant’s remarks, Applicant states “[t]he subsets of the source code of Frey are for different areas of operation of the single application. That’s means all of the subsets of the source code have to be executed in order for the application to be executed. If only a subset of the source code in Frey is executed, the application is not executed at all because the application needs the execution of the whole source code. In other words, when only a subject of Frey’s source code is executed, Frey’s application is not executed. Thus, Frey’s source code cannot be mapped with the claimed source code…” This is not persuasive. Applying the broadest reasonable interpretation, all the subsets of the source code of Frey (paragraphs 46 and 58-59 of Frey) between the entry point and the exit point is executed resulting in the application being executed on the first tier, as stated by the Applicant, reads on when a subset of the source code is executed between the entry point and the exit point is executed , the application is executed  on the first tier as recited in claim 1. 

On pages 16 and 18, Applicant alleges “Frey [or the cited art, considered in any combination] [do] not disclose, teach, or suggest that ‘determine…a first attribute that is to be logged during execution on the first tier and at least one other attribute that is not to be logged during execution in the first tier,” as recited, in part, in claim 1. Other cited references do not cure the above-identified deficiencies of Frey-Mishra-Averdunk combination. For at least these reasons, the proposed combination of Frey-Mishra-Averdunk fails to teach, suggest, or disclose each and every element of amended claim 1…” This is not persuasive. Examiner, respectfully, directs Application to page 3, lines 2-4 of Applicant’s specification which states that multiple execution tiers can be user device, network, databases, or service. Thus, Frey disclose in Figure 2 a multi-tier system platform, where the bottom tiers are the database and network. Paragraph 146 of Frey teaches that the configuration files includes key value pairs by setting attributes such as WARNING to an output destination and thus provides a first set of attributes that is to be logged during execution in the first tier.  Frey also teaches in paragraph 66 a second attribute that is not to be logged during execution in the first tier by disclosing any messages with a severity lower than attribute setting of INFO  will be discarded.  
On page 18, Applicant alleges “Frey’s severity levels are not associated with ‘a first tier’ or ‘at least one other tier of the plurality of tiers of the multi-tier platform’ as recited, in part, in claim 1. Rather, Frey’s severity levels are associated with locations where problems in the source code are detected. Frey does not differentiate severity levels based on ‘the plurality of tiers of the multi-tier platform.’ Therefore, Frey does not disclose, teach or suggest that ‘determine…a first attribute that is to be logged during execution in the first tier and at least one other attribute that is not to be logged during execution in the first tier, wherein: the first attribute is associated with the first tier; and the at least one other attribute is associated with at least one other tier of the plurality of tiers,’ as recited in part, in claim 1.” Examiner, respectfully, directs Application to page 3, lines 2-4 of Applicant’s specification which states that multiple execution tiers can be user device, network, databases, or service. Thus, Frey discloses in Figure 2 a multi-tier system platform, where the tiers are the system, database, and network. Paragraph 146 of Frey teaches that the configuration files includes key value pairs by setting attributes such as WARNING to an output destination and thus provides a first set of attributes that should be logged.  Frey also teaches in paragraph 66 a second attribute that is not to be logged during execution in the tier by discloses any messages with a severity lower than attribute setting of INFO  will be discarded.  Thus, Frey discloses a memory configured to store a plurality of logging rules assigned to a tier of a multi-tier platform. Paragraph 30 of Frey also discloses all categories of log messages associated with the system along with the attributes/severity thresholds passes from the system to both the lower tiers database and network. Therefore, the first attribute/severity threshold of warning such as WARNING passes to a tier/associated with the first tier; and a second attribute/INFO passes to the same tier and another tier of the plurality of tiers. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al US 20050223283 (hereinafter Frey) in view of Mishra WO 2018141424 (hereinafter Mishra) in further view of Averdunk et al US 20150302206 (hereinafter Averdunk).
	
As to claim 1, Frey teaches an apparatus (Figures 2 and 10) comprising: a memory (Figure 10, reference character 1020) configured to store a plurality of logging rules (paragraph 164 recites “configuration file 1050 defines one or more properties for one or more configurable attributes of integrated logging/tracing system 1060…configuration file 1050 is executable content, it may be stored in memory 1020), each logging rule 5assigned to a tier of a multi-tier platform (Figure 3 shows the tiers of a multi-tier platform “System”, “System/Database”, “System/Networking”, paragraph 30 indicates all categories of log messages are group within the tiers of the multi-tier platform), wherein each logging rule indicates a first set of attributes that should be logged (paragraph 146 discloses that the configuration files includes key value pairs by setting attributes such as WARNING to an output destination and thus provides a first set of attributes that should be logged; Paragraph 30 discloses all categories of log messages associated with the system along with the attributes/severity thresholds passes from the system to both the lower tiers database and network. Therefore, the first attribute/severity threshold of warning such as WARNING passes to a tier/associated with the first tier; and a second attribute/INFO passes to the same tier and another tier of the plurality of tiers) and a second set of attributes that should not be logged with respect to a respective tier of the multi-tier platform to which each logging rule is assigned (paragraph 66 discloses a second attribute INFO that is not to be logged during execution in the tier by revealing any messages with a severity lower than attribute setting of INFO  will be discarded); and a hardware processor (Figure 10, reference character 1010) communicatively coupled to the memory (Figure 10, reference character 1020), the hardware processor (Figure 10, reference character 1020) configured to: receive source code for an application configured to execute on a plurality of tiers of the multi-tier platform (paragraph 163 recites “integrated logging/tracing system 1060 enables computing device 1000 to provide an integrated logging and tracing architecture. Integrated logging/tracing system 1060 may be executable content…executable content executed by processor(s) 1010”);  10detect, within the source code (paragraph 47 disclose the source code used as an example), an entry point and an exit point for a first tier of the plurality of tiers (Figure 5, reference character 501 “Identify Source Code for Which Trace/Log Output is Desired”; paragraph 46, paragraphs 57-64 discloses detecting the source code area. “Category is the source area that generates log messages, corresponding to a distinguished problem area such as networking, system, and database” Furthermore, this source area, has a start/entry location point, paragraph 95, and an end/exit location point, paragraph 96; Paragraph 30 discloses all categories of log messages associated with the system along with the attributes/severity thresholds passes from the system to both the lower tiers database and network), wherein when a subset of the source code between the entry point and the exit point is executed, the application is executed on the first tier (paragraph 157 discloses a specified program code regions of an application is created. When the specified program code regions are executed,  the tracing controller receives and processing tracing method calls generated by the application and a threshold severity level for tracing method calls is defined by a value in the configuration file, the configuration file contains the logging rules. Concurrently (paragraph 81 discloses by properly configuring, logging can be performed and piped for both messages, logs and traces simultaneously), paragraph 158 discloses instance of logging controller associated with specified categories related to a network. The logging controller receives and processes logging method calls from network components associated with the categories, and the threshold severity level for logging method calls are also defined in a configuration file, again the configuration file contains the logging rules, see also paragraphs 46, and 58-59, where Applicant also admits in the remarks Frey teaches all the subsets of the source code of Frey is executed resulting in the application being executed); determine, based on the plurality of logging rules (paragraph 146), a first attribute that is to be logged during execution in the first tier  (paragraph 146 recites “configuration file 700 includes key-value pairs 710 and 720. Key-value pair 710 defines a severity level for location 712…by setting attributes 714 equal to value 716, e.g., WARNING. Key-value pair 720 defines an output destination for location 712 by setting attribute 722 to output destination 724” A list of the attributes are shown in Figure 6a, see also paragraph 66) and at least one other attribute that is not to be logged during execution in the tier (paragraph 66 discloses the second attribute INFO in “any messages with severity lower than INFO will be discarded”); wherein: the first attribute is associated with the first tier(paragraph 146 recites “configuration file 700 includes key-value pairs 710 and 720. Key-value pair 710 defines a severity level for location 712…by setting attributes 714 equal to value 716, e.g., WARNING. Key-value pair 720 defines an output destination for location 712 by setting attribute 722 to output destination 724” A list of the attributes are shown in Figure 6a, see also paragraph 66); and the at least one other attribute is associated at least one other tier of the plurality of tiers( paragraph 30 discloses all categories of log messages associated with the system along with the attributes/severity thresholds passes from the system to both the lower tiers database and network. Therefore, the first attribute/severity threshold of warning such as WARNING passes to a tier/associated with the first tier; and a second attribute/INFO passes to the same tier and another tier of the plurality of tiers); and  15insert, between the entry point and the exit point in the source code, [output statements] that, when executed, logs the first attribute  (paragraph 46 discloses “identifying the source code area for which trace/log output is desired; assigning severity levels to the source code; specifying the output destination for the logs/traces; and insert messages with corresponding severity levels”; see also paragraph 78).
	Frey does not explicitly teach insert in the source code logging code that when executed logs the first attribute and hides the second attribute.
	Mishra teaches insert in the source code logging code (Figure 3, reference character 304 “Append logging statements at one or more locations in the source code…”; page 11, lines 4-6) that when executed (“Figure 3, reference character 306 “Execute the source code with the logging statement”); logs the first attribute (Figure 3, reference character 308 “generate one or more log files corresponding to the logging statements during execution of the source code with the logging statements”, see also page 11, lines 30+- page 12, lines 1-22 wherein the attribute involves interaction between elements of a ticketing system).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s apparatus with Mishra’s processor to verify a software program in an integrated-development environment (page 1, lines 7-8 of Mishra).
	Frey and Mishra do not teach and hides the second attribute.
	Averdunk teaches and hides the second attribute (Figure 2, reference character 219 “mask the sensitive data”, paragraphs 4-5 and abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s apparatus in view of Mishra’s processor with Averdunk’s processor to share data while protecting identifiable personal information (paragraph 2 of Averdunk).
	
	As to claim 2, the combination of Frey in view of Mishra and Averdunk teach wherein the logging code, when executed further adds an identifier for each process that executes in the tier (Frey: claim 7 recites “wherein the one or more fields of the message format includes at least one of a…a thread identifier field…; a message severity indicate field; and a message identifier field….; see also claim 4, paragraphs 153-154).
	
	As to claim 3, the combination of Frey in view of Mishra and Averdunk teach wherein the hardware processor is further configured to execute the logging code to (Averdunk: Figure 2): detect personal information that is within a second attribute associated with the first tier (Averdunk: Figure 2, reference character 213 “Identify sensitive data in the message content”, the method is executed on a system, a first tier; paragraph 2); and remove the personal information from being logged (Averdunk: Figure 2, reference  character 219 “Mask the sensitive data”; paragraph 10 discloses log interceptor uses knowledge base to identify sensitive data to be removed).
	
	As to claim 4, the combination of Frey in view of Mishra and Averdunk teach wherein the hardware processor is further 25configured to: select a format based on the tier and the plurality of logging rules (Frey: Figure 2, reference characters 218 “formatters”, 230 “list formatter”, 231 “human-readable formatter”, and 232 “XML formatter”, see also paragraphs 6, 41-43); and generate a log of the selected format (Frey: paragraph 6 disclose when publishing a log record externally, a handler may optionally use a formatter).

	As to claim 5, the combination of Frey in view of Mishra and Averdunk teach wherein the hardware processor is further configured to execute the logging code to: detect an error that occurs during execution of the source code in the tier (Frey: paragraph 130 “if an error occurs when closing the database, the actual location of the source code is reported as well”); and communicate an alert indicating the error (Frey: paragraph 104 “output an error message”).

	As to claim 6, the combination of Frey in view of Mishra and Averdunk teach wherein the hardware processor is further configured to: detect, within the source code, a second entry point and a second exit point (Frey: Figure 5, reference character 501 “Identify Source Code for Which Trace/Log Output is Desired”; paragraph 46, paragraphs 57-64 discloses detected the source code area. “Category is the source area that generates log messages, corresponding to a distinguished problem area such as networking, system, and database” Furthermore, this source area, has a start/entry location point, paragraph 95, and an end/exit location point, paragraph 96;) (Mishra: implies Figure 3 reference character 304 that there is a second entry and exit point, see page 11, lines 1-12) for a second tier of the plurality of tiers (Frey: the  second tier can be “System/Networking” tie as shown in Figure 3 shows the tiers of a multi-tier platform “System”, “System/Database”, “System/Networking”, paragraph 30 recites all categories of log messages are group within the tiers of the multi-tier platform. Therefore, it is obvious to one skill in the art that the same process/step can be executable in the different tiers); determine, based on the plurality of logging rules, a third attribute that is to be 10logged during execution in the second tier(Frey: paragraph 146 recites “configuration file 700 includes key-value pairs 710 and 720. Key-value pair 710 defines a severity level for location 712…by setting attributes 714 equal to value 716, e.g., WARNING. Key-value pair 720 defines an output destination for location 712 by setting attribute 722 to output destination 724” A list of the attributes are shown in Figure 6a, see also paragraph 66); and insert, between the second entry point and the second exit point in the source code, logging code (Frey: paragraph disclose “identifying the source code area for which trace/log output is desired; assigning severity levels to the source code; specifying the output destination for the logs/traces; and insert messages with corresponding severity levels”; see also paragraph 78) that, when executed, logs the third attribute(Mishra: Figure 3, reference character 308 “generate one or more log files corresponding to the logging statements during execution of the source code with the logging statements”, see also page 11, lines 30+- page 12, lines 1-22 wherein the attribute involves interaction between elements of a ticketing system).

	As to claim 7, the combination of Frey in view of Mishra and Averdunk teach wherein the hardware processor is further configured to generate a report indicating the first attribute (Frey: paragraphs 43, 58, 82, and 141, wherein paragraph 141 disclose “it would be beneficial to have the ability to generate additional output messages, including all with severity info or above”, wherein the severity of INFO and above is the first attribute).

	As to claim 8, Frey teaches a method (Figure 5) comprising: storing, by a memory (Figure 10, reference character 1020), a plurality of logging rules (paragraph 164 recites “configuration file 1050 defines one or more properties for one or more configurable attributes of integrated logging/tracing system 1060…configuration file 1050 is executable content, it may be stored in memory 1020), each logging rule assigned to a tier of a multi-tier platform (Figure 3 shows the tiers of a multi-tier platform “System”, “System/Database”, “System/Networking”, paragraph 30 recites all categories of log messages are group within the tiers of the multi-tier platform); wherein each logging rule indicates a first set of attributes that should be logged (paragraph 146 discloses that the configuration files includes key value pairs by setting attributes such as WARNING to an output destination and thus provides a first set of attributes that should be logged; Paragraph 30 discloses all categories of log messages associated with the system along with the attributes/severity thresholds passes from the system to both the lower tiers database and network. Therefore, the first attribute/severity threshold of warning such as WARNING passes to a tier/associated with the first tier; and a second attribute/INFO passes to the same tier and another tier of the plurality of tiers) and a second set of attributes that should not be logged with respect to a respective tier of the multi-tier platform to which each logging rule is assigned (paragraph 66 discloses a second attribute INFO that is not to be logged during execution in the tier by revealing any messages with a severity lower than attribute setting of INFO  will be discarded); receiving, by a hardware processor (Figure 10, reference character 1010) communicatively coupled to the memory(Figure 10, reference character 1020), 5source code for an application configured to execute on a plurality of tiers of the multi-tier platform (paragraph 163 recites “integrated logging/tracing system 1060 enables computing device 1000 to provide an integrated logging and tracing architecture. Integrated logging/tracing system 1060 may be executable content…executable content executed by processor(s) 1010”); detecting, by the processor (Figure 10, reference character 1010), within the source code (paragraph 47 disclose the source code used as an example), an entry point and an exit point for a first tier of the plurality of tiers (Figure 5, reference character 501 “Identify Source Code for Which Trace/Log Output is Desired”; paragraph 46, paragraphs 57-64 discloses detected the source code area. “Category is the source area that generates log messages, corresponding to a distinguished problem area such as networking, system, and database” Furthermore, this source area, has a start/entry location point, paragraph 95, and an end/exit location point, paragraph 96), wherein when a subset of the source code between the entry point and the exit point is executed, the application is executed on the first tier (paragraph 157 discloses a specified program code regions of an application is created. When the specified program code regions are executed,  the tracing controller receives and processing tracing method calls generated by the application and a threshold severity level for tracing method calls is defined by a value in the configuration file, the configuration file contains the logging rules. Concurrently (paragraph 81 discloses by properly configuring, logging can be performed and piped for both messages, logs and traces simultaneously), paragraph 158 discloses instance of logging controller associated with specified categories related to a network. The logging controller receives and processes logging method calls from network components associated with the categories, and the threshold severity level for logging method calls are also defined in a configuration file, again the configuration file contains the logging rules, see also paragraphs 46, and 58-59, where Applicant also admits in the remarks Frey teaches all the subsets of the source code of Frey is executed resulting in the application being executed); determining, by the processor, based on the plurality of logging rules (paragraph 146), a first 10attribute that is to be logged during execution in the first tier (paragraph 146 recites “configuration file 700 includes key-value pairs 710 and 720. Key-value pair 710 defines a severity level for location 712…by setting attributes 714 equal to value 716, e.g., WARNING. Key-value pair 720 defines an output destination for location 712 by setting attribute 722 to output destination 724” A list of the attributes are shown in Figure 6a, see also paragraph 66) and at least one other attribute that is not to be logged during execution in the first tier (paragraph 66 discloses “any messages with severity lower than INFO will be discarded”); wherein: the first attribute is associated with the first tier(paragraph 146 recites “configuration file 700 includes key-value pairs 710 and 720. Key-value pair 710 defines a severity level for location 712…by setting attributes 714 equal to value 716, e.g., WARNING. Key-value pair 720 defines an output destination for location 712 by setting attribute 722 to output destination 724” A list of the attributes are shown in Figure 6a, see also paragraph 66); and the at least one other attribute is associated at least one other tier of the plurality of tiers( paragraph 30 discloses all categories of log messages associated with the system along with the attributes/severity thresholds passes from the system to both the lower tiers database and network. Therefore, the first attribute/severity threshold of warning such as WARNING passes to a tier/associated with the first tier; and a second attribute/INFO passes to the same tier and another tier of the plurality of tiers); and inserting, by the processor, between the entry point and the exit point in the source code, [output statements] that, when executed, logs the first attribute (paragraph disclose “identifying the source code area for which trace/log output is desired; assigning severity levels to the source code; specifying the output destination for the logs/traces; and insert messages with corresponding severity levels”; see also paragraph 78).
Frey does not explicitly teach inserting, by the processor, logging code that, when executed, logs the first attribute and hides the second attribute.
Mishra teaches inserting, by the processor, logging code (Figure 3, reference character 304 “Append logging statements at one or more locations in the source code…”; page 11, lines 4-6) that, when executed (“Figure 3, reference character 306 “Execute the source code with the logging statement”), logs the first attribute (Figure 3, reference character 308 “generate one or more log files corresponding to the logging statements during execution of the source code with the logging statements”, see also page 11, lines 30+- page 12, lines 1-22 wherein the attribute involves interaction between elements of a ticketing system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s apparatus with Mishra’s processor to verify a software program in an integrated-development environment (page 1, lines 7-8 of Mishra).
	Frey and Mishra do not teach and hides the second attribute.
	Averdunk teaches and hides the second attribute (Figure 2, reference character 219 “mask the sensitive data”, paragraphs 4-5 and abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s apparatus in view of Mishra’s processor with Averdunk’s processor to share data while protecting identifiable personal information (paragraph 2 of Averdunk).

As to claim 9, the combination of Frey in view of Mishra and Averdunk teach wherein the logging code, when executed further adds an identifier for each process that executes in the tier (Frey: claim 7 recites “wherein the one or more fields of the message format includes at least one of a…a thread identifier field…; a message severity indicate field; and a message identifier field….; see also claim 4, paragraphs 153-154).

	As to claim 10, the combination of Frey in view of Mishra and Averdunk teach further comprising executing, by the hardware processor, the logging code to (Averdunk: Figure 2): detect personal information that is within a second attribute (Averdunk: Figure 2, reference character 213 “Identify sensitive data in the message content”; the method is executed on a system, a first tier; paragraph 2); and remove the personal information from being logged (Averdunk: Figure 2, reference  character 219 “Mask the sensitive data”; paragraph 10 discloses log interceptor uses knowledge base to identify sensitive data to be removed).

As to claim 11, the combination of Frey in view of Mishra and Averdunk teach further comprising selecting, by the processor, a format based on the tier and the plurality of logging rules (Frey: Figure 2, reference characters 218 “formatters”, 230 “list formatter”, 231 “human-readable formatter”, and 232 “XML formatter”, see also paragraphs 6, 41-43); and generating, by the processor, a log of the selected format (Frey: paragraph 6 disclose when publishing a log record externally, a handler may optionally use a formatter).

As to claim 12, the combination of Frey in view of Mishra and Averdunk teach further comprising executing by the processor, the logging code to: detect an error that occurs during execution of the source code in the tier (Frey: paragraph 130 “if an error occurs when closing the database, the actual location of the source code is reported as well”); and communicate an alert indicating the error (Frey: paragraph 104 “output an error message”).

As to claim 13, the combination of Frey in view of Mishra and Averdunk teach detect, by the processor, within the source code, a second entry point and a second exit point (Frey: Figure 5, reference character 501 “Identify Source Code for Which Trace/Log Output is Desired”; paragraph 46, paragraphs 57-64 discloses detected the source code area. “Category is the source area that generates log messages, corresponding to a distinguished problem area such as networking, system, and database” Furthermore, this source area, has a start/entry location point, paragraph 95, and an end/exit location point, paragraph 96) (Mishra: implies Figure 3 reference character 304 that there is a second entry and exit point, see page 11, lines 1-12) for a second tier of the plurality of tiers(Frey: the  second tier can be “System/Networking” tie as shown in Figure 3 shows the tiers of a multi-tier platform “System”, “System/Database”, “System/Networking”, paragraph 30 recites all categories of log messages are group within the tiers of the multi-tier platform. Therefore, it is obvious to one skill in the art that the same process/step can be executable in the different tiers); determining, by the processor, based on the plurality of logging rules, a third attribute that is to be 10logged during execution in the second tier (Frey: paragraph 146 recites “configuration file 700 includes key-value pairs 710 and 720. Key-value pair 710 defines a severity level for location 712…by setting attributes 714 equal to value 716, e.g., WARNING. Key-value pair 720 defines an output destination for location 712 by setting attribute 722 to output destination 724” A list of the attributes are shown in Figure 6a, see also paragraph 66); and inserting, by the processor, between the second entry point and the second exit point in the source code, logging code (Frey: paragraph disclose “identifying the source code area for which trace/log output is desired; assigning severity levels to the source code; specifying the output destination for the logs/traces; and insert messages with corresponding severity levels”; see also paragraph 78) that, when executed, logs the third attribute(Mishra: Figure 3, reference character 308 “generate one or more log files corresponding to the logging statements during execution of the source code with the logging statements”, see also page 11, lines 30+- page 12, lines 1-22 wherein the attribute involves interaction between elements of a ticketing system).

As to claim 14, the combination of Frey in view of Mishra and Averdunk teach further comprising generating, by the processor, a report indicating the first attribute (Frey: paragraphs 43, 58, 82, and 141, wherein paragraph 141 disclose “it would be beneficial to have the ability to generate additional output messages, including all with severity info or above”, wherein the severity of info and/or above is the first attribute).

As to claim 15, Frey teaches a system(Figures 2 and 10)  comprising: a first tier(Figure 3 shows the tier “System” of a multi-tier platform “System”); a second tier comprising a network(Figure 3 shows the tier “System/Networking” of a multi-tier platform); a third tier comprising a database(Figure 3 shows the tier “System/Database” of a multi-tier platform); and  5a security tool (Figure 10, reference characters 1020 and 1010) configured to: store a plurality of logging rules(paragraph 164 recites “configuration file 1050 defines one or more properties for one or more configurable attributes of integrated logging/tracing system 1060…configuration file 1050 is executable content, it may be stored in memory 1020), each logging rule assigned to one of the first, second, and third tiers (Figure 3 shows the tiers of a multi-tier platform “System”, “System/Database”, “System/Networking”, paragraph 30 recites all categories of log messages are group within the tiers of the multi-tier platform), wherein each logging rule indicates a first set of attributes that should be logged (paragraph 146 discloses that the configuration files includes key value pairs by setting attributes such as WARNING to an output destination and thus provides a first set of attributes that should be logged; Paragraph 30 discloses all categories of log messages associated with the system along with the attributes/severity thresholds passes from the system to both the lower tiers database and network. Therefore, the first attribute/severity threshold of warning such as WARNING passes to a tier/associated with the first tier; and a second attribute/INFO passes to the same tier and another tier of the plurality of tiers) and a second set of attributes that should not be logged with respect to a respective tier of the multi-tier platform to which each logging rule is assigned (paragraph 66 discloses a second attribute INFO that is not to be logged during execution in the tier by revealing any messages with a severity lower than attribute setting of INFO  will be discarded); receive source code for an application configured to execute on the first, second, and third tiers (paragraph 163 recites “integrated logging/tracing system 1060 enables computing device 1000 to provide an integrated logging and tracing architecture. Integrated logging/tracing system 1060 may be executable content…executable content executed by processor(s) 1010”);  10detect, within the source code, an entry point and an exit point for the first tier (Figure 5, reference character 501 “Identify Source Code for Which Trace/Log Output is Desired”; paragraph 46, paragraphs 57-64 discloses detected the source code area. “Category is the source area that generates log messages, corresponding to a distinguished problem area such as networking, system, and database” Furthermore, this source area, has a start/entry location point, paragraph 95, and an end/exit location point, paragraph 96) (Mishra: implies Figure 3 reference character 304 that there is a second entry and exit point, see page 11, lines 1-12), wherein when a subset of the source code between the entry point and the exit point is executed, the application is executed on the first tier (paragraph 157 discloses a specified program code regions of an application is created. When the specified program code regions are executed,  the tracing controller receives and processing tracing method calls generated by the application and a threshold severity level for tracing method calls is defined by a value in the configuration file, the configuration file contains the logging rules. Concurrently (paragraph 81 discloses by properly configuring, logging can be performed and piped for both messages, logs and traces simultaneously), paragraph 158 discloses instance of logging controller associated with specified categories related to a network. The logging controller receives and processes logging method calls from network components associated with the categories, and the threshold severity level for logging method calls are also defined in a configuration file, again the configuration file contains the logging rules, see also paragraphs 46, and 58-59, where Applicant also admits in the remarks Frey teaches all the subsets of the source code of Frey is executed resulting in the application being executed); determine, based on the plurality of logging rules(paragraph 146), a first attribute that is to be logged during execution in the first tier (paragraph 146 recites “configuration file 700 includes key-value pairs 710 and 720. Key-value pair 710 defines a severity level for location 712…by setting attributes 714 equal to value 716, e.g., WARNING. Key-value pair 720 defines an output destination for location 712 by setting attribute 722 to output destination 724” A list of the attributes are shown in Figure 6a, see also paragraph 66) and a second attribute that is not to be logged during execution in the first tier (paragraph 66 discloses “any messages with severity lower than INFO will be discarded”), wherein: the first attribute is associated with the first tier(paragraph 146 recites “configuration file 700 includes key-value pairs 710 and 720. Key-value pair 710 defines a severity level for location 712…by setting attributes 714 equal to value 716, e.g., WARNING. Key-value pair 720 defines an output destination for location 712 by setting attribute 722 to output destination 724” A list of the attributes are shown in Figure 6a, see also paragraph 66); and the at least one other attribute is associated at least one other tier of the plurality of tiers( paragraph 30 discloses all categories of log messages associated with the system along with the attributes/severity thresholds passes from the system to both the lower tiers database and network. Therefore, the first attribute/severity threshold of warning such as WARNING passes to a tier/associated with the first tier; and a second attribute/INFO passes to the same tier and another tier of the plurality of tiers); and  15insert, between the entry point and the exit point in the source code, [output statements] that, when executed, logs the first attribute (paragraph disclose “identifying the source code area for which trace/log output is desired; assigning severity levels to the source code; specifying the output destination for the logs/traces; and insert messages with corresponding severity levels”; see also paragraph 78).
Frey does not explicitly teach a first tier comprising a user device and  insert in the source code logging code that when executed logs the first attribute and hides the second attribute.
Mishra teaches a first tier comprising a user device (Figure 4, reference characters 406A, 406B, 406N) and insert in the source code logging code (Figure 3, reference character 304 “Append logging statements at one or more locations in the source code…”; page 11, lines 4-6) that when executed  (“Figure 3, reference character 306 “Execute the source code with the logging statement”); logs the first attribute (Figure 3, reference character 308 “generate one or more log files corresponding to the logging statements during execution of the source code with the logging statements”, see also page 11, lines 30+- page 12, lines 1-22 wherein the attribute involves interaction between elements of a ticketing system).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s apparatus with Mishra’s processor to verify software program in an integrated-development environment (page 1, lines 7-8 of Mishra).
	Frey and Mishra do not teach and hides the second attribute.
	Averdunk teaches and hides the second attribute (Figure 2, reference character 219 “mask the sensitive data”, paragraphs 4-5 and abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Frey’s apparatus in view of Mishra’s processor with Averdunk’s processor to share data while protecting identifiable personal information (paragraph 2 of Averdunk).

As to claim 16, the combination of Frey in view of Mishra and Averdunk teach wherein the logging code, when executed further adds an identifier for each process that executes in the tier (Frey: claim 7 recites “wherein the one or more fields of the message format includes at least one of a…a thread identifier field…; a message severity indicate field; and a message identifier field….; see also claim 4, paragraphs 153-154).
	
	As to claim 17, the combination of Frey in view of Mishra and Averdunk teach wherein the security tool is further configured to execute the logging code to (Averdunk: Figure 2): detect personal information that is within a second attribute associated with the first tier (Averdunk: Figure 2, reference character 213 “Identify sensitive data in the message content”, the method is executed on a system, a first tier; paragraph 2); and remove the personal information from being logged (Averdunk: Figure 2, reference  character 219 “Mask the sensitive data”; paragraph 10 discloses log interceptor uses knowledge base to identify sensitive data to be removed).
	
	As to claim 18, the combination of Frey in view of Mishra and Averdunk teach wherein the security tool is further 25configured to: select a format based on the tier and the plurality of logging rules (Frey: Figure 2, reference characters 218 “formatters”, 230 “list formatter”, 231 “human-readable formatter”, and 232 “XML formatter”, see also paragraphs 6, 41-43); and generate a log of the selected format (Frey: paragraph 6 disclose when publishing a log record externally, a handler may optionally use a formatter).

	As to claim 19, the combination of Frey in view of Mishra and Averdunk teach wherein the security tool is further configured to execute the logging code to: detect an error that occurs during execution of the source code in the tier (Frey: paragraph 130 “if an error occurs when closing the database, the actual location of the source code is reported as well”); and communicate an alert indicating the error (Frey: paragraph 104 “output an error message”).

	As to claim 20, the combination of Frey in view of Mishra and Averdunk teach wherein the security tool is further configured to: detect, within the source code, a second entry point and a second exit point (Frey: Figure 5, reference character 501 “Identify Source Code for Which Trace/Log Output is Desired”; paragraph 46, paragraphs 57-64 discloses detected the source code area. “Category is the source area that generates log messages, corresponding to a distinguished problem area such as networking, system, and database” Furthermore, this source area, has a start/entry location point, paragraph 95, and an end/exit location point, paragraph 96) (Mishra: implies Figure 3 reference character 304 that there is a second entry and exit point, see page 11, lines 1-12)  for a second tier of the plurality of tiers(Frey: the  second tier can be “System/Networking” tie as shown in Figure 3 shows the tiers of a multi-tier platform “System”, “System/Database”, “System/Networking”, paragraph 30 recites all categories of log messages are group within the tiers of the multi-tier platform. Therefore, it is obvious to one skill in the art that the same process/step can be executable in the different tiers); determine, based on the plurality of logging rules, a third attribute that is to be 10logged during execution in the second tier(Frey: paragraph 146 recites “configuration file 700 includes key-value pairs 710 and 720. Key-value pair 710 defines a severity level for location 712…by setting attributes 714 equal to value 716, e.g., WARNING. Key-value pair 720 defines an output destination for location 712 by setting attribute 722 to output destination 724” A list of the attributes are shown in Figure 6a, see also paragraph 66); and insert, between the second entry point and the second exit point in the source code, logging code (Frey: paragraph disclose “identifying the source code area for which trace/log output is desired; assigning severity levels to the source code; specifying the output destination for the logs/traces; and insert messages with corresponding severity levels”; see also paragraph 78) that, when executed, logs the third attribute (Mishra: Figure 3, reference character 308 “generate one or more log files corresponding to the logging statements during execution of the source code with the logging statements”, see also page 11, lines 30+- page 12, lines 1-22 wherein the attribute involves interaction between elements of a ticketing system).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gupta WO 2015200508 (hereinafter Gupta).
Gupta teaches an apparatus comprising a memory configured to store a plurality of logging rules, each logging rule assigned to a tier of a multi-tier platform (paragraph 32); insert between the entry point and the exit point in the source code, logging code (paragraph 32)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437        

                                                                                                                                                                                                /KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437